EX-10.62 4 bofa1062.htm 10.62 AUTO LOAN PURCHASE AND SALE AGREEMENT

AUTO LOAN PURCHASE AND SALE AGREEMENT

This Auto Loan Purchase and Sale Agreement ("Agreement") is made on May 16, 2000
(the "Effective Date"), by and between Bank of America, a Deleware corporation
with its principal office at 10401 Deerwood Park Blvd, Jacksonville, Florida
32256 ("Correspondent") and E-LOAN, Inc., a Delaware corporation with its
principal office at 5875 Arnold Road, Dublin, CA 94568 ("E-LOAN").

WHEREAS, E-LOAN maintains a website at www.eloan.com, and is engaged in the
business of, among other things, the origination and sale of loans to consumers
for the purchase or refinance of motor vehicles ("Loans");

WHEREAS, E-LOAN desires to provide a broad range of available financing for
consumers seeking Loans;

WHEREAS, E-LOAN and Correspondent desire to enter into an arrangement whereby
E-LOAN will sell Loans to Correspondent based on Correspondent's Purchase
Criteria;

WHEREAS, Correspondent and E-LOAN are parties to a Strategic Alliance Agreement
dated as of September 17, 1999 (the "Strategic Alliance").

WHEREAS, under the Strategic Alliance, it is contemplated that E-LOAN would
apply for and obtain state lending licenses that would enable it to make loans
directly to consumers that visit its website. E-LOAN has obtained necessary
licenses in certain states and desires to sell loans made in those states to
Correspondent, and desires to sell loans to Correspondent in the remaining
states once E-LOAN obtains necessary licenses in those remaining states.
Correspondent agrees to purchase loans that E-LOAN originates in compliance with
Correspondent's Purchase Criteria.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, E-LOAN and Correspondent hereby
agree as follows:

1. Definitions.

1.1 General Definitions. For purposes of this Agreement, the following
capitalized terms shall have the respective meanings set forth below:

"Approved Loan Documents"

shall mean the Note and Security Agreement, Dealer Draft (if any), evidence of
satisfactory insurance and application for certificate of title and such other
forms as may be listed from time to time on Exhibit D used by Correspondent to
document Loans.



"Buy Rate"

shall mean the minimum Loan Rate quoted by Correspondent on its Rate Sheet from
time to time with respect to Loans that Correspondent desires to purchase under
this Agreement, as same is noted on the Confirmation.



"Confirmation"

shall mean the document substantially in the form described in Exhibit C which
will list the related Purchase Price with respect to Loans being transferred to
Bank from Correspondent on any particular Transfer Date.



"Contract"

means a loan agreement signed by all necessary Obligors on an Approved Document.



"Eligible Loan"

shall mean an extension of credit from E-LOAN to a consumer which is originated
in E-LOAN's name in accordance with the Purchase Criteria, as same are in effect
from time to time, and which meets all of the Purchase Criteria on the Transfer
Date.



"Loan File"

means with respect to each Loan all of the documents listed on Exhibit A.



"Obligor"

means any borrower or Obligor signing a Loan Contract.



"Origination Date"

means the effective date a Loan Contract was signed by the Obligor.



"Purchase Criteria"

means the characteristics that Loans originated for sale to Correspondent
hereunder must have in order to be considered under this Agreement, as set forth
from time to time on Exhibit B.



"Related Documents"

shall mean the assignment, bill of sale, certificates of title and any document
or instrument reasonably necessary or appropriate to be executed by E-LOAN or
their respective affiliates on each Transfer Date with respect to the Loans sold
to Correspondent.



"Related Security"

means, with respect to a Loan, the vehicle underlying and securing such Loan and
all other collateral and security agreements and property purported to be
subject thereto and held as security for such Loan, including the proceeds of
any Specified Insurance.



"Specified Insurance"

means any insurance or plans sold in connection with a Loan, including credit
life or credit disability insurance, hazard insurance, GAP insurance, flood
insurance, involuntary unemployment insurance or any other type of insurance or
plan, such as an extended service contract sold in connection with an automobile
that is financed with the proceeds of a Loan.



"Transfer Date"

means the date on which E-LOAN delivers Loans to the Correspondent in compliance
with the Purchase Criteria.





2. Sale and Delivery of Loans.

2.1 Sale and Purchase of Loans. From time to time during the Term of this
Agreement, E-LOAN shall sell, assign, transfer, convey and deliver to
Correspondent, and Correspondent shall purchase from E-LOAN, without recourse
(except as provided herein)and on a servicing released basis, all right, title
and interest in and to Loans as provided in this Agreement provided E-LOAN has
met all terms and conditions herein.

2.2 Offer.

From time to time during the Term of this Agreement, E-LOAN shall submit, for
Correspondent's review and approval, an offer to sell one or more prospective
Loans (each, an "Offer") under the terms of this Agreement. Each Offer shall be
in a format acceptable to Correspondent, and shall include the items and
information set forth on Exhibit A, which shall include the application relating
to each offered Loan and such other information as deemed necessary by
Correspondent. In determining whether to submit an Offer to Correspondent,
E-LOAN shall apply Correspondent's Purchase Criteria to the Loan application,
and shall only submit Offers that satisfy the Purchase Criteria. E-LOAN is not
obligated to offer to sell any Loans or prospective Loans to Correspondent.
Application Information in Exhibit A and Purchase Criteria in Exhibit B may be
changed by the Correspondent at any time with 30-day advance written notice to
E-LOAN.



2.3 Acceptance.

Within two (2) of Correspondent's business days from receipt of a completed
Offer (as defined in section 1.2), Correspondent shall, in its sole discretion,
accept or reject such Offer, and shall inform E-LOAN of its decision. In
determining whether to accept or reject an Offer, Corespondent shall apply the
Purchase Criteria to each Loan offered for sale. If Correspondent accepts an
Offer, Correspondent shall send to E-LOAN a Confirmation with respect to each
prospective Loan to be purchased. The Confirmation shall include the information
set forth on Exhibit C, and shall include a clear description of the conditions
that must be met in order for Correspondent to purchase the Loan. Transmission
of a Confirmation shall constitute conditional acceptance of E-LOAN's Offer, and
Correspondent shall be obligated to purchase the prospective Loan, provided that
all conditions set forth in the Confirmation are met, E-LOAN delivers the
Required Documents as described in section 2.5 below and the Loan is funded by
E-LOAN prior to expiration date set forth in the Confirmation. If E-LOAN does
not fund a prospective Loan and fulfill all conditions set forth in the
Confirmation by the earlier of (i) the expiration date set forth in the
Confirmation, or (ii) within sixty (60) days of E-LOAN's receipt of the
Confirmation, the Confirmation shall expire, and Correspondent shall have no
obligation to purchase the Loan. E-LOAN agrees that it will not offer for sale
to any person other than Correspondent any Loan for which a Confirmation has
been issued and is outstanding. Upon expiration of a Confirmation, E-LOAN shall
be free to sell or offer to sell the subject Loan to any other person. In the
absence of a Confirmation issued by Correspondent with respect to a Loan,
Correspondent is not obligated to purchase any Loan offered for sale by E-LOAN.



2.4 Express Confirmation. From time to time Correspondent and E-LOAN may
mutually agree to grant E-LOAN the authority to submit Loans for purchase to the
Correspondent without having a specific Confirmation issued according to the
terms in Sections 2.2 and 2.3. Under such programs, Correspondent will provide
to E-LOAN specific Express Purchase Criteria that if Correspondent reasonably
deems that Purchase Criteria has been met, will constitute a Confirmation
according to Section 2.3. Such Express Purchase Criteria may be changed from
time to time by Correspondent, with changes in the Express Purchase Criteria
effective immediately and subject to the terms of Section 7.3.

2.5 Funding and Delivery of Loans. E-LOAN will be responsible for the funding of
all Loans using its own funds. E-LOAN shall use its best efforts to fulfill all
conditions set forth in a Confirmation, and to fund the subject Loans prior to
expiration of a Confirmation; however, E-LOAN is not obligated to sell any Loans
to Correspondent, whether or not a Confirmation has been issued by Correspondent
with respect to the subject Loan. Upon funding of a Loan subject to a
Confirmation, E-LOAN shall immediately, but not later than five (5) business
days after the Origination Date of the Loan or less than twenty (20) days prior
to the first payment due date of the Loan, deliver to Correspondent, the
Approved Loan Documents and items set forth on Exhibit D, together with any
other items required by the Confirmation relating to the subject Loan,
evidencing funding and fulfillment of all conditions of the Confirmation
("Required Documents"). The Required Documents and other items set forth in
Exhibit D may be changed from time to time by Correspondent, subject to thirty
days advance written notice to E-LOAN.

2.6 Payment; Transfer. With respect to each Loan sold, Correspondent shall pay
E-LOAN the Purchase Price as noted in the Confirmation, calculated in the
manner, and by the time limits set forth in Exhibit E. The Purchase Price shall
be the principal amount of the Loan, plus such additional compensation as the
parties agree. Upon receipt by E-LOAN of the portion of the Purchase Price
representing the principal balance of the Loan ("Transfer Date"), the Loan, and
all rights, benefits, payments, proceeds and obligations arising from or in
connection with the Loan, together with any Related Security, shall vest in
Correspondent. Until the Transfer Date, E-LOAN shall own and control the
application and all documentation relating to a prospective Loan to be sold. All
Loans sold under this Agreement shall be sold without recourse (except as
provided herein), on a servicing released basis. With respect to each Loan as to
which E-LOAN has not delivered to Correspondent all Required Documents or
otherwise has failed to meet the Purchase Criteria or terms and conditions of
the Confirmation and this Agreement prior to expiration of the Confirmation
related to such Loan, Correspondent shall have no obligation to purchase the
subject Loan.

3. Covenants.

3.1 Compliance with Law. Each party shall comply with all federal, state and
local laws and regulations applicable to this Agreement and the respective
party's obligations hereunder, including without limitation all consumer
protection laws, the federal Equal Credit Opportunity Act, Real Estate
Settlement Procedures Act, Truth in Lending Act, Fair Credit Reporting Act, Fair
Debt Collection Practices Act and Federal Odometer Act and each of their
respective regulations and all other federal, state and local laws, regulations
and rules applicable to the advertising, negotiation and consummation of the
Loan and perfection of Correspondent's security interest in the Related Security
financed by the Loan has been satisfied ("Applicable Law"). E-LOAN shall provide
prior written notice to Correspondent of any changes to the form documents for
Loans, and shall update the forms as necessary to comply with Applicable Law.
Correspondent shall provide prior written notice to E-LOAN of any changes to the
Purchase Criteria, and shall update the Purchase Criteria, as necessary, to
comply with Applicable Law.



3.2 Post-Closing Payments. All monies received by E-LOAN after the Transfer Date
to any Loan shall be promptly turned over to Correspondent.

3.3 Limited Power of Attorney. E-LOAN hereby appoints Correspondent, its agents,
employees, successors and assigns, as its attorney in fact, with the full power
of substitution, for the limited purpose of (1) endorsing E-LOAN's name on any
checks, drafts, money orders or other forms of payment payable to E-LOAN that
may come into Correspondent's possession with respect to any Loan purchased by
Correspondent under this Agreement, and (2) executing any form or document
necessary to effectuate the assignment of a Loan in accordance with this
Agreement, or to create, perfect, assign or release a first priority security
interest in a vehicle securing a Loan in favor of Correspondent.

3.4 Non-Discrimination. Correspondent's credit underwriting standards and
Purchase Criteria comply with, and as such standards and Purchase Criteria may
be revised from time to time throughout the term of this Agreement shall remain
in compliance with, the anti-discrimination and other requirements of Applicable
Law. E-LOAN's loan origination practices comply with, and as such origination
practices may be revised from time to time throughout the term of this Agreement
shall remain in compliance with, the anti-discrimination and other requirements
of Applicable Law.

3.5 Record Retention. Each party shall, at its own expense, maintain data,
information, records and documents relating to Loans offered for sale or sold
pursuant to this Agreement, in such manner and for such time period as is
required by Applicable Law. Each party shall cooperate with one another and make
such Loan records available to regulatory authorities to satisfy state or
federal audit requirements.

3.6 Performance Reports. Within twenty five (25) days after the end of each
calendar month during the Term of this Agreement, Correspondent shall provide to
E-LOAN a report showing (i) the number of Loans purchased by Correspondent
during the preceding month; (ii) the principal balance of each Loan purchased by
Correspondent during the preceding month; (iii) the number of Loans purchased by
Correspondent since the date hereof having delinquencies of 30-59 days, 60-90
days, and over 90 days, respectively; (iv) the number of Loans purchased by
Correspondent since the date hereof that have been charged off; and (v) the
number of Loans purchased by Correspondent since the date hereof for which the
vehicle securing the Loan has been repossessed, showing the date of each
repossession.

3.7 Mutual Cooperation. During the term of this Agreement, the parties agree to
cooperate with and assist each other, as reasonably requested, in carrying out
the covenants, agreements, duties and responsibilities of one another under this
Agreement, and shall from time to time, execute, acknowledge and deliver such
additional instruments, assignments, endorsements, and documents as may
reasonably be required or appropriate to facilitate the performance of this
Agreement. Both parties shall work together with respect to coordinating the
systems requirements for establishing and maintaining electronic connectivity,
and each party shall bear its own expenses with respect thereto.



3.8 No Solicitation. From the date of this Agreement until any Loan sold to
Correspondent is paid in full, but no earlier than three years after selling
such Loan to Correspondent, E-LOAN agrees that it will not directly solicit the
respective borrowers to apply for, or offer to such borrowers, any financial
products, the proceeds of which could be used to pay off or refinance the
subject Loan, including, without limitation, the solicitation or offering of any
loan, line of credit, home equity loan or line of credit, or any other credit
product.

3.9 Audit.

(a) Correspondent's Right to Inspect. E-LOAN shall maintain accurate books and
records with respect to each Loan originated by Correspondent as a result of
E-LOAN's Services hereunder. E-LOAN shall permit the examination by
Correspondent, including, but not limited to, Correspondent's internal auditors
and any governmental agencies having jurisdiction over Correspondent, during
normal business hours and upon at least seventy-two (72) hours prior written
notice, of all books, accounts, correspondence and records of E-LOAN relating to
any Loan or the related Vehicle. Correspondent shall be permitted at its own
expense to make photostatic or other copies of such of these records as it may
desire.



(b) E-LOAN's Right to Inspect. Correspondent shall permit the examination by
E-LOAN, including, but not limited to, E-LOAN's internal auditors and any
governmental agencies having jurisdiction over E-LOAN, during normal business
hours and upon at least seventy-two (72) hours prior written notice, of all
books, account, correspondence and records of Correspondent relating to
Origination Fees paid or payable to E-LOAN hereunder.



(c) Audit; Arbitration of Invoice Disputes. Each party may schedule an audit or
review with the other party for purposes of holding such party accountable with
respect to compliance under this Agreement, including whether the invoices as
presented and the charges paid are accurate, correct and valid and are in
accordance with the provisions of this Agreement. If Correspondent has a
question regarding an invoice, which cannot be resolved to its reasonable
satisfaction, Correspondent shall notify E-LOAN of its dispute. To the extent
the parties are unable to resolve a dispute, despite good faith face-to-face
negotiations by persons with decision making responsibility, Correspondent and
E-LOAN shall submit the dispute to arbitration in accordance with Section 8.12.

3.10 Insurance.

(a) Requirements. E-LOAN shall, and shall require its subcontractors to, secure
and maintain, at its or their own expense, throughout the entire term of this
Agreement, the following insurance with companies satisfactory and acceptable to
Correspondent and shall furnish to Correspondent certificates evidencing such
insurance prior to commencing Services. Said certificates shall contain a
provision whereby the policy and/or policies shall not be canceled or altered
without at least thirty (30) calendar days prior written notice to
Correspondent.

(b) Worker's Compensation/Employers' Liability. Worker's Compensation Insurance
which shall fully comply with the statutory requirements of all applicable state
and federal laws and Employers' Liability Insurance which limit shall be
$500,000 per accident for bodily injury and $500,000 per employee/aggregate for
disease. E-LOAN and its underwriter shall waive subrogation against
Correspondent.

(c) Commercial General Liability. Commercial General Liability Insurance with a
minimum combined single limit of liability of $1,000,000 per occurrence per
location and $2,000,000 aggregate for bodily injury and/or death and/or property
damage and/or personal injury. This shall include products/completed operations
coverage and shall also include Broad Form Contractual specifically covering
this Agreement. Further, Correspondent is to be added as an additional insured
on this policy with respect to operations covered under this Agreement.

(d) Business Automobile Liability. Business Automobile Liability Insurance
covering all owned, hired and non-owned vehicles and equipment used by E-LOAN
with a minimum combined single limit of liability of $1,000,000 for injury
and/or death and/or property damage.

(e) Excess coverage. Excess coverage with respect to (A), (B) and (C) above with
a minimum combined single limit of $5,000,000.

(f) Fidelity Bond. E-LOAN shall be responsible for loss to Correspondent
property and customer property, directly or indirectly, and shall maintain
Fidelity Bond coverage for the dishonest acts of its employees in a minimum
amount of $1,000,000. Correspondent shall be named as "Loss Payee, As Their
Interest May Appear," on this Fidelity Bond.

3.11 Confidentiality.

(a) Definition. When used in this Agreement, the term "Confidential Information"
shall mean this Agreement, all Proprietary Information (as defined below) and
all data, trade secrets, business information and other information of any kind
whatsoever which (a) has been disclosed to either party, or to which either
party has access, in connection with the negotiation and performance of this
Agreement, and (b) relates to (i) the other party, (ii) in the case of E-LOAN,
the Correspondent Affiliates and their customers, or (iii) third party vendors
or licensors which have made confidential or proprietary information available
to Correspondent or a Correspondent Affiliate.

(b) Proprietary Information. When used in this Agreement, the term "Proprietary
Information" shall mean all work performed under this Agreement and all work
product resulting from such work, including, without limitation, all data,
designs, software, programs, card decks, tapes, ideas, concepts, techniques,
inventions, proprietary rights, modifications and enhancements, together with
all applicable rights to patents, copyrights, trademarks and tradesecrets and
dealer pricing relating to Buy Rates and any application information relating to
an Applicant or any Correspondent customer list. For purposes of this Agreement,
an Applicant shall be deemed to be a Correspondent customer.

(c) Non-Disclosure. Each of the parties on behalf of itself and its employees,
officers, directors, affiliates and agents, hereby agrees that Confidential
Information will not be disclosed or made available to any third party, agent or
employee for any reason whatsoever, other than with respect to: (a) its
employees on a "need to know" basis; (b) subcontractors and other third parties
specifically permitted under this Agreement, on a "need to know" basis, provided
that all such parties are subject to a confidentiality agreement which shall be
no less restrictive than the provisions of this Section ; (c) independent
contractors, agents, and consultants hired by Correspondent, provided that
Correspondent uses reasonable efforts to cause such parties to maintain the
confidentiality of E-LOAN's Confidential Information; and (d) as required by law
or as otherwise permitted by this Agreement, either during the term of this
Agreement or after the termination of this Agreement, provided that, prior to
any disclosure of either party's Confidential Information as required by law,
the party subject to the requirement shall (i) notify the other party of all, if
any, actual or threatened legal compulsion of disclosure, and any actual legal
obligation of disclosure immediately upon becoming so obligated, and (ii)
cooperate with the other party's reasonable, lawful efforts to resist, limit or
delay disclosure.

(d) Exceptions. Nothing in this Section shall prohibit or limit either party's
use of information or data (a) that can be demonstrated to have been previously
known to it, other than through its relationship with the other party, without a
confidentiality restriction on the use of such information, (b) independently
developed by it, as established by written evidence, (c) rightfully acquired by
it from a third party with full legal right to disclose such information, (d)
disclosed without similar restrictions by the party that disclosed such
Confidential Information pursuant to this Agreement to a third party, (e)
approved for disclosure by the affected party pursuant to this Agreement, or (f)
which becomes part of the public domain through no breach of this Agreement.

(e) Return of Confidential Information. Upon the termination of this Agreement,
or at any time upon the request of the other party, each party shall return all
Confidential Information in the possession of such party or in the possession of
a third party (over which such party has or may exercise control).

(f) Injunctive Relief. In the event of any breach of the obligations under this
Section, each party acknowledges that the other party would have no adequate
remedy at law, since the harm caused by such a breach would not be easily
measured and compensated for in damages, and that in addition to such other
remedies as may be available to the other party, the other party may obtain
injunctive relief including, but not limited to, specific performance.

(g) Publicity. All media releases, public announcements and public disclosures
by either party, or their employees or agents, relating to this Agreement or the
name of Correspondent, any Correspondent Affiliate or E-LOAN, including, without
limitation, promotional or marketing material, but not including any
announcement intended solely for internal distribution by the releasing party or
any disclosure required by legal, accounting or regulatory requirements beyond
the reasonable control of the releasing party, shall be coordinated with and
approved by the other party prior to the release thereof.

(h) Survival. The provisions of this Section shall survive the term or
termination of this Agreement for any reason.

3.12 Security.

(a) Definition. E-LOAN understands that Correspondent and Correspondent
Affiliates operate under various laws and federal regulatory agencies that are
unique to the security sensitive Correspondent industry. As such, persons
engaged by E-LOAN to provide services under this Agreement are held to a higher
standard of conduct and scrutiny than in other industries or business
enterprises. E-LOAN understands and acknowledges that its employee(s)
("Employee(s)") shall possess appropriate character, disposition and honesty
conducive to the environment where services are provided under this Agreement.
E-LOAN shall, to the extent permitted by law, exercise reasonable and prudent
efforts to comply with the Security provisions of this Agreement.

(b) Access. E-LOAN shall not knowingly permit an Employee(s) to have access to
the premises, records or data, or to engage in the conduct of the Correspondent
affairs of Correspondent or Correspondent Affiliates when such Employee(s): (a)
has been convicted of a crime or has agreed to or entered into a pretrial
diversion or similar program in connection with (i) a dishonest act or a breach
of trust, as stipulated under Section 19 of the Federal Deposit Insurance Act,
12 U.S.C. 1829(a); and/or (ii) a felony; (b) uses illegal drugs.

(c) Compliance. Upon written request from Correspondent, E-LOAN shall provide
evidence of E-LOAN's actions to comply with the above provisions for its
Employee(s).

(d) Notification. Correspondent shall notify E-LOAN of any act of dishonesty or
breach of trust committed against Correspondent or Correspondent Affiliates
which may involve an Employee(s) and E-LOAN shall notify Correspondent if it
becomes aware of any such offense. Following such notice, at the request of
Correspondent and to the extent permitted by law, E-LOAN shall cooperate with
investigations conducted by or on behalf of Correspondent or Correspondent
Affiliates. Such cooperation may include access to E-LOAN's Employee(s) for
personal interviews related to such investigations. In addition, E-LOAN shall
conduct its own investigations into the activities of said Employee(s), which
may include polygraph examinations when permitted by law and not specifically
prohibited by existing collective bargaining (Union) agreements or state
statutes, with the results of such investigations and all files and records
related thereto being made available to Correspondent.

(e) Internal Controls. E-LOAN shall cooperate with the internal operating
controls and security processes of Correspondent and Correspondent Affiliates
where products and/or services are provided under this Agreement.

(f) Privacy. E-LOAN shall take security measures to protect confidential credit
data on Correspondent Loan Applicants so that their information may not be
accessed over the Internet or via a telecommunications line on an unauthorized
basis or by a person other than the Correspondent.

4. Representations and Warranties of the Parties.

As of the date of this Agreement, and throughout the Term, each party hereby
represents and warrants to the other party that:



4.1 Due Organization and Good Standing. Each party is a corporation, duly
organized, validly existing, and is qualified and authorized to transact
business in, and is in good standing under the laws of, the jurisdiction of its
organization and each jurisdiction in which it performs or will perform its
obligations under this Agreement, or is otherwise doing business or is otherwise
exempt under applicable Law from such qualification.

4.2 Authority and Capacity. Each party has the power, authority and capacity to
execute, deliver, and perform its obligations under this Agreement. Each party's
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action. This Agreement constitutes a valid and
legally binding agreement enforceable in accordance with its terms, subject to
bankruptcy laws and other similar laws of general application affecting rights
of creditors and subject to the application of the rules of equity, including
those respecting the availability of specific performance.

4.3 Consent; Litigation. No consent or approval of any other party or any court
or governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement. There is no
pending claim, cause of action, governmental action or litigation that, if
determined adversely, would affect the party's ability to perform its
obligations hereunder. This Agreement will not result in a default under any
other agreement to which the party is bound.

4.4 Licenses. All necessary qualifications and licenses required by applicable
law to conduct business as contemplated by this Agreement in all states where
Loans are purchased and sold hereunder have been obtained, and will be
maintained in good standing.

4.5 Strategic Alliance Agreement. This Agreement supplements the Strategic
Alliance Agreement between Correspondent and E-LOAN, which shall remain in full
force and effect. In the event of a conflict between the terms of the Strategic
Alliance Agreement and the terms hereof, the terms of this Agreement shall
control in the resolution of such conflict, it being the parties' intent that
the terms of this Agreement will take precedent over similar terms in the
Strategic Alliance Agreement, or any of the amendments thereto. The parties
acknowledge and agree that Section 1.19 of the Strategic Alliance Agreement
shall not be deemed to conflict with this Agreement.

5. Additional Representations and Warranties of E-LOAN.

As of each and every date E-LOAN sells and delivers a Loan to Correspondent
under this Agreement, E-LOAN hereby represents and warrants to Correspondent
with respect to each such Loan that:



5.1 Valid Loans. Each Loan is bona fide, valid, genuine and legally enforceable
according to its terms and is duly and properly executed by the parties shown as
borrowers who were to the best of E-LOAN's knowledge competent and had full
legal capacity to enter into such Loan at the time they executed the same. To
the best of E-LOAN's knowledge, (1) there are no claims or defenses with respect
to any Loan; (2) no oral or written agreement exists or will exist whereby any
of the terms of any Loan has been varied in any way; (3) the information
provided to Correspondent in connection with each Loan is complete, true and
correct; and (4) none of the borrowers, guarantors or sureties on the Loans are
deceased, and none of such persons are the subject of any bankruptcy or other
legal proceedings between E-LOAN and such persons.

5.2 Loans Comply with Law. The form of each Loan and the transactions
contemplated by the Loan comply with, and have been entered into in compliance
with, all Applicable Law, and all required disclosures and notices have been
given in compliance with all Applicable Law. Any applicable period during which
the borrower may rescind the Loan has expired, and all Loan proceeds have been
fully disbursed.

5.3 No Default. All payments required under each Loan have been made up to the
Transfer Date. There is no default, breach, violation or event of acceleration
existing under the terms of each Loan nor has any event occurred which, upon the
giving of notice or the lapse of time, or both, would constitute a default,
breach, violation or event of acceleration under the Loan up to the Transfer
Date.

5.4 Title and Insurance. For each Loan sold to Correspondent, the certificate of
title to each vehicle securing a loan shall list Correspondent or its designated
Affiliate as the first and only lienholder on the certificate of title
application or registration and on the required physical damage insurance
policies and loss payable clauses relating to the vehicle securing the Loan. For
purposes of this Agreement, "Affiliate" means any person or entity which
directly, or indirectly through one or more intermediaries, owns or controls, is
owned or controlled by, or is under common control or ownership with, E-LOAN or
Correspondent, respectively, or their respective ultimate parent.

If a certificate of title showing Correspondent as the secured party is not
received within one hundred twenty (120) days following the effective date of
the Loan, Correspondent will notify E-LOAN in writing of such situation and
E-LOAN shall promptly take all steps necessary and as appropriate to obtain a
certificate of title bearing Correspondent's name as the secured party, in no
event later than ninety (90) days following receipt of Correspondent's written
request. Failure by E-LOAN to fulfill the terms of this Section shall subject
said Loan to Repurchase under Section 6.3 of this Agreement.

5.5 Origination of Loans. Except as disclosed in writing to Correspondent and
accepted by Correspondent prior to the Closing Date, each Loan is an Eligible
Loan and has been originated in accordance with the Purchase Criteria and the
terms and conditions of the applicable Confirmation, and, thus, this Agreement,
including all Schedules and Exhibits.

5.6 Status of Loan. The information that appears on E-LOAN's accounting and all
other pertinent records pertaining to any Loan accurately reflect the true
status of each Loan.

5.7 Ownership of Loans. Except with respect to the liens of E-LOAN's warehouse
lenders, which shall be released in full in or prior to the related Transfer
Date, (a) E-LOAN is the sole owner of each Loan and has good and marketable
title thereto, and has the right to assign, sell and transfer the Loan to
Correspondent free and clear of any encumbrance, lien, pledge, charge, claim or
security interest, and (b) Seller has not sold, assigned or otherwise
transferred any right or interest in or to the Loan and has not pledged the Loan
as collateral for any debt or other purpose.

. 5.8 Sale Treatment. The sale of each Loan shall be reflected on E-LOAN's
balance sheet and other financial statements as a sale of assets by E-LOAN, and
E-LOAN shall not take any action or omit to take any action which would cause
the transfer of the Loans to Correspondent to be treated as anything other than
a sale to Correspondent of all of E-LOAN's right, title and interest in and to
each Loan.

5.9 Insurance. Each vehicle securing a Loan is insured against loss under a
policy issued by an insurer reasonably acceptable to Correspondent and qualified
to do business in the state where the vehicle is located, in a form such that it
may be endorsed to Correspondent as loss payee. To the best of E-LOAN's
knowledge, there are no facts or circumstances that could provide a basis for
revocation of, or a defense to any claims made under, any insurance policy
covering a vehicle.

5.10 Fraud.

No Loan, or the obligations of any borrower, guarantor or surety with respect to
any Loan, has been obtained by fraud or fraudulent representations. It is
acknowledged, that E-LOAN shall be deemed in compliance with this Section 5.10
warranty to the extent it has complied with fraud detection processing
procedures specified in Exhibits B and D as may be modified by Correspondent
from time to time.



5.11

Each Loan has been evidenced by Approved Loan Documents.



6. Indemnification & Remedies.

6.1 Indemnification. Each party (in such capacity, referred to as "Indemnitor")
shall indemnify and hold the other party and its respective shareholders,
directors, officers, employees, representatives, agents, servants, successors,
and assigns (collectively "Indemnitee") harmless from and shall reimburse
Indemnitee for any losses, damages, deficiencies, claims, causes of action or
expenses of any nature (including reasonable attorneys' fees and expenses)
incurred by Indemnitee arising out of or resulting from any breach of any
warranty, representation covenant or obligation of Indemnitor under this
Agreement.

6.2 Indemnification Procedures. After either party obtains knowledge of any
claim, action, suit or proceeding (collectively a "Claim") for which it believes
is entitled to indemnification under this Agreement, it shall promptly notify
the other party of such Claim in writing within ten (10) days after such
knowledge. Each party shall cooperate with the other in every reasonable manner
(at the Indemnitor's sole expense) to facilitate the defense of any Claim
subject to indemnification hereunder. Indemnitee's failure to promptly notify
Indemnitor of a Claim shall not relieve the Indemnitor from any liability under
this Section to the extent that Indemnitor is not materially adversely affected
by such delay. With respect to each such notice, the Indemnitor shall, at the
Indemnitee's option, immediately take all action necessary to minimize any risk
or loss to the Indemnitee, including retaining counsel satisfactory to the
Indemnitee and take such other actions as are necessary to defend the Indemnitee
or to discharge the indemnity obligations under this Section. If the Indemnitor
does not timely and adequately conduct such defense, the Indemnitee may, at its
option and at Indemnitor's expense, conduct such defense, contest, litigate or
settle the Claim using counsel of its own choice without prejudice to its right
of indemnification under this Section. The Indemnitor shall pay on demand any
liability incurred by the Indemnitee under this Section. The Indemnitor shall
not settle any claim in which the Indemnitee is named without the prior written
consent of the Indemnitee, which consent shall not be unreasonably withheld. The
Indemnitee shall have the right to be represented by counsel at its own expense
in any such contest, defense, litigation or settlement conducted by the
Indemnitor.

6.3 Repurchase. The purchase and sale of Loans under this Agreement shall be
without recourse to E-LOAN, except for the representations, warranties,
covenants and agreements set forth in this Agreement. Notwithstanding the
foregoing, in the event there is a material breach by E-LOAN of any covenant,
representation, warranty or agreement under this Agreement which remains uncured
for ninety (90) days and involves, relates to, or affects any Loan sold to
Correspondent under this Agreement, E-LOAN shall immediately repurchase the
affected Loan from Correspondent for the outstanding balance of principal and
accrued but unpaid interest on such Loan plus the full amount of any
compensation paid to E-LOAN for that Loan. Upon discovery of a suspected breach,
Correspondent shall provide E-LOAN with written notice specifying the breach. In
the event of such repurchase, Correspondent shall assign the affected Loan to
E-LOAN without recourse and without representation or warranties, expressed or
implied.

6.4 Survival of Remedies. This Section shall survive termination of the
Agreement.

7. Term and Termination.



7.1 Term. Unless this Agreement is terminated earlier as provided below, this
Agreement shall commence upon execution of this Agreement , and shall
automatically renew for successive thirty (30) day term periods, unless canceled
as provided below. The initial term, together with any renewal terms, shall be
referred to herein as the "Term."

7.2 Termination. Notwithstanding the foregoing, this Agreement may be terminated
as follows:

(i) without cause by either party after expiration of the Initial Term, upon not
less than thirty (30) days prior written notice to the other party; or

(ii) by either party immediately upon written notice to the other party (a) if
the other party breaches any warranty, representation, covenant or obligation
under this Agreement and fails to cure such breach within thirty (30) calendar
days of receiving written notice of the breach from the non-breaching party; (b)
if a party has reasonable cause to believe that the other party will not be able
to perform its obligations under this Agreement; (c) if there occurs a change of
(25%) or more of the ownership of the other party; (d) if a material adverse
change occurs in the financial condition of the other party; or (e) if the other
party is subject to a dissolution, receivership, liquidation, insolvency,
conservatorship, consolidation, reorganization, sale of substantially all of its
assets, cessation of business, voluntary or involuntary bankruptcy.

7.3 Effect of Termination; Survival. The termination of this Agreement shall not
affect the rights and obligations of the parties with respect to Loans for which
Confirmations have previously been issued ("Pipeline Loans"), or transactions
and occurrences that take place prior to the effective date of termination, and
Correspondent shall purchase Pipeline Loans as provided in Section 2.3 if all
conditions set forth in the Confirmation and this Agreement are met.

8. Miscellaneous.

8.1 Public Announcement. The timing and content of any advertisements,
announcements, press releases or other promotional activity relating to this
Agreement, and the use of each other's name or trademarks shall be subject to
the prior approval of both parties.

8.2 Assignment. Neither party may assign this Agreement without the prior
written consent of the other party.

8.3 No Agency Relationship. The relationship between E-LOAN and Correspondent
shall not be construed as a joint venture, partnership or principal-agent
relationship, and under no circumstances shall any of the employees of one party
be deemed to be employees of the other party for any purpose. This Agreement
shall not be construed as authority for either party to act for the other in any
agency or any other capacity, except as expressly set forth in this Agreement.

8.4 Third Party Beneficiaries. This Agreement is not intended and shall not be
construed to create any rights or benefits upon any person not a party to this
Agreement.

8.5 Costs and Expenses. Unless specifically provided for elsewhere in this
Agreement, each party will bear its own costs and expenses, including legal
fees, accounting fees and taxes incurred in connection with the negotiation and
performance of this Agreement.

8.6 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed given (i)
three business days after being deposited in the U.S. mail, first class, postage
prepaid, (ii) upon transmission, if sent by facsimile transmission, or (iii)
upon delivery, if served personally or sent by any generally recognized
overnight delivery service, to the following addresses:

(a) If to E-LOAN, to:

E-LOAN, Inc.

5875 Arnold Road

Dublin, CA 94568

Attn: Curtis Kuboyama

Facsimile no. (925) 803-3507

with a copy to Edward A. Giedgowd, E-LOAN's Counsel at the same address.

(b) If to Correspondent, to:

Bank of America Consumer Finance Group

10401 Deerwood Park Blvd.

Jacksonville, Florida 32256

Attn: President

Facsimile no. 904-457-5489



8.7 Entire Agreement. This Agreement, including any exhibits or other documents
attached hereto or referenced herein, each of which is hereby incorporated into
this Agreement and made an integral part hereof, constitutes the entire
agreement between the parties relating to the subject matter hereof and there
are no representations, warranties or commitments except as set forth herein.
This Agreement supersedes all prior understandings, negotiations and
discussions, written or oral, of the parties relating to the transactions
contemplated by this Agreement.



8.8 Modification. This Agreement may not be changed orally but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification, or discharge is sought

8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

8.10 Provisions Severable. If any provision of this Agreement shall be or become
wholly or partially invalid, illegal or unenforceable, such provision shall be
enforced to the extent that its legal and valid and the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
permitted assigns .

8.11 Waivers; Cumulative Remedies. No failure or delay by a party to insist upon
the strict performance of any term or condition under this Agreement or to
exercise any right or remedy available under this Agreement at law or in equity,
shall imply or otherwise constitute a waiver of such right or remedy, and no
single or partial exercise of any right or remedy by any party will preclude
exercise of any other right or remedy. All rights and remedies provided in this
Agreement are cumulative and not alternative; and are in addition to all other
available remedies at law or in equity.

8.12 Arbitration.

(a) Binding Arbitration. Any controversy or claim between or among the parties
hereto shall be determined by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state law), the Rules of
Practice and Procedure for the Arbitration of Commercial Disputes of Judicial
Arbitration and Mediation Services, Inc./Endispute, Inc. ("J.A.M.S./Endispute"),
and if J.A.M.S./Endispute is unable or legally precluded from administering the
arbitration, then the American Arbitration Association ("AAA") will serve.

(b) Judgments. Judgment upon any arbitration award may be entered in any court
having jurisdiction. Any party to this Agreement may bring an action, including
a summary or expedited proceeding, to compel arbitration of any controversy or
claim to which this Agreement applies in any court having jurisdiction over such
action in the states set forth in Section 8.9.

(c) Procedures. Upon receipt of demand for arbitration from either Bank or
E-LOAN, J.A.M.S./Endispute or AAA as applicable shall use its best efforts to
appoint an arbitrator and notify Bank and E-LOAN of such appointment within
fifteen (15) calendar days and further to commence arbitration within ninety
(90) calendar days. Any Bank or E-LOAN demand for arbitration shall include
detail sufficient to establish the nature of the dispute and shall be delivered
to the other party concurrent with delivery to J.A.M.S./Endispute or AAA.

(d) Other Remedies. Nothing in this Section shall limit the right of either
E-LOAN or Bank to obtain from a court provisional or ancillary remedies such as,
but not limited to, injunctive relief, or the appointment of a receiver, before,
during or after the pendency of any arbitration proceeding brought pursuant to
this Agreement.

8.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which together shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the Effective Date written above.

Bank of America

 

By:

Title:

Date: May 16, 2000

 

 

E-LOAN, INC.

By:/s/Joe Kennedy

Title: President

Date: May 16, 2000

 

By:/s/Frank Siskowski

Title: Chief Financial Officer

Date: May 16, 2000

 

Exhibit A: Documents to be Submitted by E-Loan with Offers to sell a Loan

Information required for E-LOAN to submit a completed Offer to Correspondent is
listed below. This information is to be sent to Correspondent via facsimile to
Correspondent's Global Fax service.

Fax Loan Information to GlobalFax

 * A fax for all loans to be submitted for booking should be sent to GlobalFax
   for data entry
 * Information on the GlobalFax should include:

 a. Buyer's (and co-buyer's, if applicable) completed credit application
 b. Amount of loan and term requested, including cash down and rebates, if any.
 c. Detailed vehicle description including mileage and adds on used vehicles and
    MSRP of any new vehicles.
 d. Bureau score and bureau used

 

Exhibit B: Purchase Criteria

[*]

 

Part B-2: Purchase Criteria Provisions and Exception Tolerance Levels

[*].

 

 

 

 

Part B-3: Express Purchase Criteria ("Fast Lane" Program)

[*]

 

 

 

Part B-4: Fraud Detection and Investigation

The following steps must be taken on "Express" Loans, to mitigate the risk of
fraud:

1. Credit Bureau Warnings / Indicators:

Additional verification must occur for all applications in which there is either
a credit bureau warning or alerts regarding fraud (Safescan, Hawk Alert, Trans
Alert, FACS+, etc.). These services will highlight several items that may
include:



 * Deceased Social Security number. (Date of Birth and Date of Death are
   frequently noted in with this entry in the bureau)
 * Address is a mail receiving service.
 * Address is a prison
 * Address is a hotel/motel.
 * Address is a business.
 * High-risk address (this address has been known to have been used in
   fraudulent activity previously).
 * The year the Social Security number was issued.
 * Social Security number is an invalid number, non-issued number, or an
   out-of-range number.

2. Application Data:

Compare the information given on the credit application with that on the credit
bureau (s) for all approved or conditioned applications. Look for variances in
the two sets of information. Some examples of what to look for might be (but not
limited to):



 * Name
 * Current Address
 * Social Security number
 * Date of Birth
 * Employment Data

3. Credit Bureau Tools:

Be aware of several social security number tools that the credit bureaus provide
that help you identify fraudulent applicants. These tools might include D-TEC by
Equifax and TRACE by TransUnion. Whenever you see multiple names in a credit
bureau or multiple social security numbers in a credit bureau, using these
products will help you identify the frauds by detailing out the information
associated with the names and social security numbers. Any applicant that has
multiple names and/or multiple social security numbers showing in the credit
bureau (s) that cannot be reasonably justified, his/her social security number
must be run through one of these products to confirm identity.



4. Duplicate Applications:

Watch for duplicate applications in your credit buying system. If you receive a
second application from the same customer, compare the data from the original
application and credit bureau to the new application and credit bureau, noting
the differences for investigation.



5. Duplicate E-Mail Addresses:

Watch for duplicate email addresses that may be used to communicate back with
the customer. Approved or conditioned credit applications that have the same
email address must be fully investigated to ensure that fraud is not being
attempted.



 

6. Consumer Statements:

Watch for consumer statements in the credit bureaus indicating the consumers
have been a victim of fraud.



 * Verify that the applicant is the legitimate consumer and not the perpetrator
   of fraud.
 * Some consumers will place a statement at the end of their credit bureau
   requesting that any potential creditor call them and verify that they have in
   fact applied for credit. This must be done in every instance.

7. Dealer Endorsement:

At time of funding, always verify the dealer's endorsement on the back of the
draft. Ensure that the endorsement matches the selling dealer.



8. Investigation of the above should include:



Call Directory Assistance and verify the residence number and address or the
place of employment and address. (Never use telephone numbers provided on
application as source of verification.) Call the employer and verify employment.
Pay attention to how the telephone is answered, i.e., does it sound like a
business or did someone answer "Hello"? If applicant is renting, verify
residence with the landlord if possible. The landlord can be determined by
reviewing the inquiries in the bureau and noting the "---RA----" member codes
and then decoding them through the bureau service or by submitting customers
address on internet sites that will map the address and reveal nearby businesses
including the apartment complex where the applicant indicated he/she lives. If
insurance information is available, contact the insurance agent and verify
coverage. While on the telephone with the agent, attempt to verify applicants
home address, employer, social security number, etc. If unable to get
confirmation of the residence address and/or employment information, condition
the deal for that information (i.e., copy of rental agreement, copy of utility
bill, copy of recent paystub, etc.)

9. Documentation:

All fraud investigation and verification must be documented, with a copy of
E-Loan records provided to Bank upon request.



 

 

 

 

Exhibit C: Loan Confirmation Terms & Information

 

Faxback Notification

All Loan Confirmations will be faxed to a specific number at ELOAN conveying the
credit decision. Depending on the decision, the following information will be
communicated:

 

For Approvals:

Date and Time of the credit decision

Application number

Decisioning Lender Contact Information

Applicant name (and Co-Applicant if applicable)

Approved Amount

Maximum Loan to Value %

Maximum Payment

Maximum Term

Stipulations, which may include but not be limited to specifically required
documents, such as tax lien information, proof of income, proof of employment,
proof of address, individual credit bureau trade line issues, etc.

For Conditional Approvals:

Date and Time of credit decision

Application number

Decisioning Lender Contact information

Applicant Name (and Co-Applicant if applicable)

Approved Amount

Maximum Loan to Value %

Maximum Payment

Maximum Term

Stipulations, which may include but not be limited to specifically required
documents, such as tax lien information, proof of income, proof of employment,
proof of address, individual credit bureau trade line issues, etc.

Up to 4 ECOA reasons for not approving the application as submitted

For Declinations:

Date and Time of credit decision

Application number

Decisioning Lender contact information

Applicant Name (and Co-Applicant if applicable)

Up to 4 ECOA reasons for not approving the application as submitted

 

 

 

 

Exhibit D: Loan Documents

Following is a list of documents that are required, and critical verification
procedures which must take place to assure those documents are properly
completed.

 

 

 

 

[*]

Exhibit E: Purchase Price

Purchase Price Calculation

Purchase Price of the Loans shall equal the Principal Balance less any payments
due at the time of sale plus any Compensation owed by Correspondent to E-LOAN.
Calculation and payment of Compensation shall be according to this Exhibit E as
shown below.

Compensation

(a) As compensation for its performance of the Services on behalf of
Correspondent, E-LOAN will receive a fee ("Origination Fee") for each Loan
booked by Correspondent as a result of E-LOAN's Services hereunder. Said
Origination Fee shall be an amount equal to the excess of the Loan Rate over the
Buy Rate and shall be divided into a portion for the account of E-LOAN, subject
to the Correspondent's right of offset set forth in the Strategic Alliance
Agreement and a portion for the Correspondent, which Correspondent may use as it
deems fit in its sole discretion. For the purposes of this Section, the "Buy
Rate" for any Loan shall be [*]. E-LOAN's portion of the Origination Fee for any
Loan will be calculated and paid to E-LOAN by Correspondent by the fifteenth
(15th) day of the month following the month in which such Loan is booked;
subject, however, to Correspondent's right to net out chargebacks which have not
been cured, as set forth in paragraph (e) below. E-LOAN shall be required to
reimburse Correspondent for E-LOAN's portion of any Origination Fee in the event
that the Loan either prepays or is in default during the first three (3) months
following the closing of the Loan.

(b) The Origination Fee shall be shared between the Correspondent and E-LOAN
with [*]% to E-LOAN and [*]% to the Correspondent.

(c) E-LOAN will reimburse Correspondent for E-LOAN's portion of the Origination
Fee paid on a Loan if the Loan is paid in full or is in default prior to the
borrower making the first three (3) payments on the Loan.

(d) E-LOAN compensation for originating loans for Correspondent will be paid
monthly. The amount paid will be the net of: (1) Origination Fees earned for the
previous month, (2) less rebates for payoffs / defaults by the 3rd payment, (3)
less other amounts due Correspondent under the terms of this Agreement.

(e) E-LOAN acknowledges and agrees that Correspondent may, at its option, net
out the amount of any Loss, as defined in Article VIII of the Strategic Alliance
Agreement, or any Repurchases according to section 5.3 of this Agreement from
any Origination Fee that Correspondent may owe to E-LOAN.